Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153074                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SHELBY TOWNSHIP,                                                                                         Joan L. Larsen,
           Respondent-Appellant,                                                                                     Justices

  v                                                                SC: 153074
                                                                   COA: 323491
                                                                   MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION OF
  MICHIGAN,
            Charging Party-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2015
  judgment of the Court of Appeals is considered. The Court requests the appellee to file
  an answer pursuant to MCR 7.305(D) within 35 days from the date of this order.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2016
           t0914
                                                                              Clerk